DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
In response to the arguments filed 5/3/2022:  The  35 U.S.C. 112 rejections have been dropped in view of amendments.  The double patenting rejections have been dropped in view of the terminal disclaimer filed 5/3/2022.  Claims 1-20 are allowed.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claims 1 and 11:
U.S. Publication No. 2012/0013425 to Tor et al disclose in Figures 3,7A,7B a satellite (not shown, but Figures 7A,7B show a satellite communication system producing spots 1-4), comprising:
A first receiver that receives an … signal.  Although not shown, the satellite must include a receiver to receive signals.  
….
… receives the … signal and provides a first … signal having a first combination (blue) of frequency and polarization corresponding to a first user beam (spot 1).  Each spot serves user terminals within its respective spot; spot 1 serves a first user.  The satellite generates each spot 1-4 to include a set of colors, and each color is a combination of a different frequency and a different polarization.  The satellite can change the color of each spot 1-4 from a first color at time 110 to a second color at time 120.  At time 110: the satellite generates spot 1 to include blue (claimed “first combination”) and red (claimed “reserved combination”).  Spot 1 then assigns blue and red to the user terminals in spot 1.  
… receives the … signal and provides a second … signal having a second combination (green) of frequency and polarization corresponding to a second user beam (spot 2).  Each spot serves user terminals within its respective spot; spot 2 serves a second user.  At time 110: the satellite generates spot 2 to include green (claimed “second combination”).  The satellite can also generate spot 2 to include other colors, such as blue and red.  At time 120, the satellite changes spot 2 from blue to red.  So, the satellite still generates spot 2 to include green (claimed “second combination”), but also generates spot 2 to include red (claimed “reserved combination”).  Spot 2 then assigns green and red to the user terminals in spot 2.  
… receives the … signal and provides a third … signal having a reserved combination (red) of frequency and polarization.  The satellite generates each spot 1-4 to include a set of colors, and each color is a combination of a different frequency and a different polarization, which includes blue (claimed “first combination”), green (claimed “second combination”), and red (claimed “reserved combination”).  
…
… to generate the first user beam.  At time 110: the satellite generates spot 1 to include blue (claimed “first combination”) and red (claimed “reserved combination”).  Spot 1 then assigns blue and red to the user terminals in spot 1 using a user beam including blue and red.
… to generate the second user beam.  At time 120:  the satellite still generates spot 2 to include green (claimed “second combination”), but also generates spot 2 to include red (claimed “reserved combination”).  Spot 2 then assigns green and red to the user terminals in spot 2 using a user beam including green and red.  Refer to Sections 0036-0041, 0055-0073.
Tor et al do not disclose … a first receiver that receives an uplink feed signal from at least one gateway…
U.S. Publication No. 20090286467 to Miller disclose in Sections 0091, 0099, 0101, 0134, and 0137 wherein a satellite receives uplink feed signals from a gateway.
Tor et al also do not disclose … a downconverter in communication with the first receiver that provides a downconverted signal based on the uplink feed signal; a first filter circuit that receives the downconverted signal and provides a first filtered signal having a first combination of frequency and polarization corresponding to a first user beam; a second filter circuit that receives the downconverted signal and provides a second filtered signal having a second combination of frequency and polarization corresponding to a second user beam; a third filter circuit that receives the downconverted signal and provides a third filtered signal having a reserved combination of frequency and polarization; a switch having an input that receives the third filtered signal … 
U.S. Publication No. 20090191810 to Sogabe et al disclose in Figure 1 and Section 0055 wherein a receiver receives a signal and then the received signal is processed through a down-converter.  The down-converted signal is then processed through a series of filters of a filter bank.  The down-converted filtered signals are then transmitted to a switch.  

However, none of the prior art disclose the limitations of “… a switch having an input that receives the third filtered signal, a first output that provides the third filtered signal when the switch is in a first position, and a second output that provides the third filtered signal when the switch is in a second position; a first multiplexer having a first input that receives the first filtered signal and a second input that receives the first output of the switch, the first multiplexer has an output that combines the first input and the second input to generate the first user beam; and a second multiplexer having a first input that receives the second filtered signal and a second input that receives the second output of the switch, the second multiplexer has an output that combines the first input and the second input to generate the second user beam”, and can be logically combined with Tor et al, Miller, and Sogabe et al.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Publication No. 20140065950 to Mendelsohn et al disclose in Figures 1-8B a satellite system that transmits signals at different frequencies and polarizations.  Refer to Sections 0019-0073.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE Y NG whose telephone number is (571)272-3124.  The examiner can normally be reached on M-F 12pm-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 5712723139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Christine Ng/
Examiner, AU 2464
July 25, 2022